I have Considered the Libel of Cap* John Dennis against the Sloop Postilion and her Cargo Consisting of Sugar Cotton and Negroes as per Appraisment, it is plain from the Said Sloops Papers concurring with the Evidence of the Boatswain of sa Vessel that she was Own’d at the time of Capture by M* Romanel, fils and that the Cargo was Own’d by several french inhabitants of Martinico as by the warrant of search from the Custom house at Grandterre appears so that the whole was intirely the Property of the french King and his Vassals or Subjects, Enemies to our Sovereign Lord the King and so lawfull Prize. I therefore Condemn the same a legal Prize to be divided amongst the Owners and Company as they have or shall agree, Save only One Negro Named Henry Who pretends to be free. I therefore give him three years to prove his freedom, such proof to be Approved on or *398by this Court Woh if he fail to do I condemn him as Prize as aforesd during w°.h time he remain in the Captors hands I Also order the Captors to pay Cost as the Law directs
Newport Octr 27 1746
Wm Strengthfield